Title: To Alexander Hamilton from William Ellery, 28 August 1792
From: Ellery, William
To: Hamilton, Alexander



Sir,
Colles Off: [Newport, Rhode Island] 28th Augt 1792

In the last Proviso of the 2nd. Sec: of the Act concerning certain fisheries &c. the quantity of fish when dried and cured fit for Exportation is to be ascertained according to the weight when actually sold; which account of the weight &c. shall in all cases be produced and sworn or affirmed to before the Collector of the District to entitle the owner, his agent or lawful representative to receive the allowance.
Out of this Proviso several questions have arisen; First whether the Fish which the owners & fisherman take to their own and for their own comsumption are to be reckoned in the Computn of twelve Qunitals for each ton. Second, Whether the Fish exported by the Owners or Fishermen, or that which is sold for home Consumption is to be considered in the Computation afore-said. Of Fish imported by Vessels of more than five tons and less than twenty tons, as well as by vessels of twenty tons or upwards a part is frequently consumed by the owners or fishermen or both, or sold for domestic consumption, and a part may be exported by either of them. Third, Whether the fish to be weighed by a weigher of, and at the expence of the United States? Fourth, Who is to take the Oath before the Collector required in said Proviso?
Some fishing vessels, have already arrived in this District, their pares have been cured, and their pares distributed; and I am suspicious that some of them will fail of the promised allowance through a misunderstanding of the Law. Please to favour me with an early answer to these questions, and you’ll oblige
Yr. most obedt. servant
Wm Ellery Colle
A Hamilton Esqr.Secry of T. U. States
 